
	
		I
		111th CONGRESS
		2d Session
		H. R. 4457
		IN THE HOUSE OF REPRESENTATIVES
		
			January 13, 2010
			Mr. Weiner (for
			 himself and Mr. McMahon) introduced
			 the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To provide for the payment to the City of New York and
		  Washington, DC, of amounts attributable to the unpaid fully adjudicated parking
		  fines and penalties issued to foreign governments, and for other
		  purposes.
	
	
		1.Payment of certain amounts to
			 the City of New York and Washington, DC, attributable to the unpaid fully
			 adjudicated parking fines and penalties issued to foreign governments
			(a)In
			 generalNotwithstanding any
			 other provision of law, including Acts making appropriations for the Department
			 of State, foreign operations, and related programs, the Secretary of State
			 shall, in any fiscal year, pay to the City of New York and Washington, DC, as
			 the case may be, an amount equal to the total amount attributable to unpaid
			 fully adjudicated parking fines and penalties issued during any such fiscal
			 year by the City of New York or Washington, DC, as the case may be, to foreign
			 governments that pursuant to such appropriations Acts are withheld from
			 obligation for assistance provided during any such fiscal year to such
			 governments. Any such payment accepted by the City of New York or Washington,
			 DC, as the case may be, shall be deemed to satisfy in full any such unpaid
			 fully adjudicated parking fines and penalties at issue and as a waiver of such
			 city’s right to pursue collection of such fines and penalties through any other
			 method.
			(b)DefinitionsThe
			 terms fully adjudicated and parking fines and
			 penalties have the meanings given such terms in subsection (f) of
			 section 7055 of the Department of State, Foreign Operations, and Related
			 Programs Appropriations Act, 2009 (division H of Public Law 111–8), except that
			 the definition of parking fines and penalties shall not include
			 the end date specified in paragraph (2)(B) of such subsection for purposes of
			 this Act.
			
